Citation Nr: 1647416	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-25 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disease, to include emphysema, chronic obstructive pulmonary disease (COPD), or asthma, claimed as due to scar tissue in the lungs as a residual of pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the appeal was perfected from a March 2013 rating decision, the prior denials with notice to the Veteran in January 2004 and May 2007 did not become final.  Thus, the Veteran's February 2003 claim remained pending.

In December 2015, the Board remanded this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's December 2015 remand instructed that the RO obtain outstanding VA treatment records and a VA examination, among other things.

Initially, it appears that outstanding, pertinent VA treatment records are still missing from the Veteran's claims file.  In accordance with the December 2015 remand directives, the RO associated VA treatment records from October 2002 to August 2012 with the claims file.  However, the Veteran reported ongoing VA treatment during his 2013 and 2015 hearings.  See October 2015 Board Hearing Transcript, p. 10; August 2013 DRO Hearing Transcript, p. 6.  Remand is therefore appropriate to obtain updated VA treatment records, to include those dated from September 2012 to the present.

In addition, in accordance with the December 2015 remand directives, the Veteran underwent VA examination in February 2016.  The VA examiner diagnosed the Veteran with emphysema, a subtype of COPD.  The VA examiner noted that the Veteran's April 2010 chest computerized tomography (CT) showed bilateral panlobular emphysema, most prominent within the upper lobes with mild bibasilar scarring and/or atelectasis.  The VA examiner opined that it is less likely than not that the Veteran's condition was incurred in or caused by service.  The VA examiner explained that the Veteran's claims file does not include any STR showing that the Veteran had any lung disease in 1955 and that without evidence of such lung disease during that time frame the VA examiner could not connect the Veteran's current condition to service.  The VA examiner noted that a chest X-ray from the time period of 1955 to 1959 was necessary to relate the current emphysema to service.  However, as noted in the December 2015 remand, the Veteran's service treatment records have not been obtained.  The VA examiner failed to address the Veteran's lay statements regarding his symptoms and treatment during service.  The December 2015 remand instructed that the VA examiner opine as to whether the Veteran's reports of treatment and symptoms in service are consistent with the onset of those disabilities in service, and whether there are any medical reasons for accepting or rejecting the Veteran's reports.  As the February 2016 VA examiner failed to comply with the December 2015 remand directives, remand is appropriate in order to obtain further medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file outstanding VA treatment records, including records from September 2012 to the present.

2.  After completing the above, obtain an addendum opinion from the February 2016 VA examiner to determine whether any current pulmonary disease began in service or is otherwise the result of a disease or injury in service.  If the February 2016 VA examiner is not available, obtain the requested opinion from an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the claims file and respond to the following: 

Did any current pulmonary disease, to include COPD, emphysema, or asthma, at least as likely as not (probability of 50 percent or more) have its onset during the Veteran's service, or was it otherwise incurred as a result of service, to include as based on his reported treatment for pneumonia from January to July 1955? 

The examiner must provide reasons for any opinions.  

The examiner should specifically opine as to whether the Veteran's reports of treatment and symptoms are consistent with the onset of the current pulmonary disabilities in service; and whether there is any medical reason for accepting or rejecting the Veteran's reports.

The Board notes that the Veteran has asserted that his providers told him he had scarring of the lungs during service due to pneumonia in 1955.  He has also reported that his post-service providers told him that this scarring made his lungs weak, and that his smoking history was only one of several contributing factors to his current disability. 

If an opinion cannot be provided without speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


